05/28/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 15, 2020

             STATE OF TENNESSEE v. CARLOS WILLIAMSON

                Appeal from the Criminal Court for Davidson County
                 No. 2016-D-2213       Cheryl A. Blackburn, Judge



                            No. M2019-00898-CCA-R3-CD


The Defendant, Carlos Williamson, pleaded guilty to aggravated burglary, aggravated
assault, and evading arrest and agreed to allow the trial court to determine the length and
manner of service of his sentence. The trial court subsequently ordered the Defendant to
serve concurrent twelve-year, three-year, and four-year sentences, respectively, in
confinement. On appeal, the Defendant contends that the trial court erred when it applied
two enhancement factors to his sentence. After review, we affirm the trial court’s
judgments.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS, P.J., and ALAN E. GLENN, J., joined.

Frank Ross Brazil, Nashville, Tennessee, for the appellant, Carlos Williamson.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Jordan F. Hoffman,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                I. Background and Facts

      On November 14, 2016, a Davidson County grand jury indicted the Defendant for
aggravated robbery (Count 1), carjacking (Count 2), possession of a deadly weapon during
the commission of a dangerous felony (Count 3), aggravated assault (Count 4), and
evading arrest (Count 5). The Defendant pleaded guilty to aggravated robbery,
aggravated assault, and evading arrest; the State dismissed the remaining two counts,
Counts 2 and 3. The parties agreed to allow the trial court to determine the length and
manner of service of the Defendant’s sentences. The pre-sentence report listed the
following recitation of facts, which served as the basis for the Defendant’s pleas:

             [As to Counts 1 and 4] On July 6, 2016, at approximately 7:45 p.m.,
      victims Elissa Richardson and Frederick Brown were robbed at gunpoint in
      the driveway of their home[.]

             Ms. Richardson stated that she was contacted earlier in the evening by
      her cousin, Kierra Sweat, who asked if their mutual cousin [the Defendant]
      could come to her house for dinner. Ms. Sweat stated that [the Defendant]
      did not have a place to stay or food to eat. Ms. Richardson stated that [the
      Defendant] could come to her house to eat dinner. Ms. Richardson spoke
      with [the Defendant] by phone and gave him her address.

            When [the Defendant] arrived, Ms. Richardson walked outside to
      meet him. Mr. Brown was sitting in Ms. Richardson’s vehicle . . . when the
      Defendant arrived in a vehicle with two other males. (Ms. Richardson did
      not know the other two suspects.)

             The Defendant drew a silver and black handgun, pointing it at Ms.
      Richardson and Mr. Brown. The other suspects were also armed. The
      suspects ordered Mr. Brown to give them everything in his pockets. The
      suspects took $1,150.00, a cell phone, and Mr. Brown’s TN ID. Mr. Brown
      was then ordered from the vehicle and the suspects ordered Mr. Brown to
      “back up.” [The suspects] took car key from Mr. Brown’s pocket. Mr.
      Brown did so, and then he and Ms. Richardson began to run through the yard
      to get away. They reported hearing 3-4 gunshots behind them [as] they
      were running away. The suspects fled the scene in both the vehicle they
      arrived in and also took Ms. Richardson’s [vehicle] as well (driven by [the
      Defendant]). Officers recovered a shell casing in the driveway of the
      residence.

            Ms. Richardson provided pictures of [the Defendant] on social media
      and he was identified as Carlos Williamson. Two aggravated robbery
      warrants were obtained against [the Defendant].

            [As to Count 5] On July 20, 2016, at approximately 4:29 p.m., Officer
      Joshua Lippert observed [the Defendant] driving [a vehicle]. Officer
      Lippert knew the Defendant/driver to have several outstanding felony
      warrants.

                                           2
              Officer Lippert attempted to initiate a traffic stop of the Defendant’s
       vehicle . . . . The Defendant refused to yield to Officer Lippert’s emergency
       equipment and increased his speed to evade arrest. The Defendant was
       traveling well over 70 miles per hour in a 30 miles per hour zone.

       The trial court subsequently held a sentencing hearing, during which it admitted the
presentence report as an exhibit, and the parties presented the following evidence: the
victim testified that she was scared and had lost trust in most of her family since the
incident. She was scared to have people come to her house and felt “scarred for life” by
the Defendant’s actions. The Defendant “took something” from the victim that she had
worked hard for, including her money and her new vehicle for which she was still making
loan payments. Her husband had been affected by the crime as well, and the victim felt
her husband could have died that day. The victim did get her vehicle back, but it had been
totaled. The victim testified that, on the day of the Defendant’s crimes, her children had
been outside playing and could have been outside when the Defendant arrived.

       On cross-examination, the victim agreed that she was purchasing a “blunt” from the
Defendant that day. She agreed that she did not tell the police about the “blunt.” The
victim stated that her husband was not aggressive towards the Defendant.

       On redirect-examination, the victim stated that she saw the Defendant fire the gun
two to three times and that the other two suspects did not shoot.

       The Defendant testified that he was a high school graduate and worked at
McDonald’s. He disputed the victim’s version of the events, saying that he was in the
victim’s yard to sell the victim drugs when the victim’s husband became aggressive
causing the two men to have a “little altercation.” The Defendant then drove away
because he did not want any trouble. The Defendant apologized for what had happened
and wished the victim the best.

       On cross-examination, the Defendant stated that he had taken responsibility for the
crime but did not tell the police the truth initially because he was on drugs. He stated that
the victim was lying about certain aspects of the crimes; he stated that he did not steal the
victim’s vehicle but agreed that he did “evade” the police when they pursued him, however
it was in a different car. He admitted that he went to the victim’s house with a weapon
because it was a drug transaction. He agreed that he fired the weapon in the victim’s yard
but said that he fired into the air.

       On redirect-examination, the Defendant stated that he pleaded guilty to certain
crimes that he did not commit; he acknowledged committing “wrongs” during these events
but denied intentionally evading arrest.
                                             3
      At the conclusion of the hearing, the trial court stated that it was considering the
evidence, exhibits, and the principles of sentencing. The trial court stated that it had
considered the nature and characteristics of the offense.

       The trial court applied enhancement factor (1), that the Defendant had a previous
history of criminal convictions or criminal behavior, in addition to those necessary to
establish the appropriate range. T.C.A. § 40-35-114(1) (2019). It stated that the
Defendant had a history of drug use, as established by the presentence report, and the
Defendant took a weapon to a drug deal, which the trial court stated was of “high value”
when considering this enhancement factor. The trial court also applied factor (3), that
there was more than one victim of the Defendant’s crimes. T.C.A. § 40-35-114(3).

        For the aggravated robbery conviction, the trial court imposed a twelve-year
sentence as a Range I, standard offender with an eighty-five percent release eligibility.
For the aggravated assault conviction, the trial court imposed a concurrent three-year
sentence with a thirty percent release eligibility. For the evading arrest conviction, the
trial court imposed a concurrent four-year sentence with a thirty percent release eligibility.
The trial court ordered that the sentences be served in the Tennessee Department of
Correction. It is from these judgments that the Defendant now appeals.

                                        II. Analysis

       On appeal, the Defendant contends that the trial court erred when it applied the two
enhancement factors to his sentence. The Defendant contends that the trial court erred
when it applied enhancement factor (1), that the Defendant had a previous history of
criminal convictions or criminal behavior in addition to those necessary to establish the
appropriate range. He contends that the trial court improperly used the fact that he
brought a deadly weapon to the drug deal as an enhancing factor when in fact it was an
element of the crime. He also argues that the multiple victims factor, enhancement factor
(3), was improperly applied because each of the crimes had a named victim, necessitating
the presence of a single victim and not multiple as required to apply this factor.

       The State responds that the trial court did not apply enhancement factor (1) solely
based on the Defendant’s possession of a weapon at the crime, but that the trial court also
considered his history of dealing drugs, making the application of this factor proper. As
for factor (3), the State argues that the Defendant is not entitled to relief because of the
advisory nature of the enhancement factors, generally, and because the trial court properly
applied another factor while imposing a sentence in compliance with the purposes and
principles of sentencing. We agree with the State.

                                              4
       “Sentences imposed by the trial court within the appropriate statutory range are to
be reviewed under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682 (Tenn. 2012). A finding of abuse of
discretion “‘reflects that the trial court’s logic and reasoning was improper when viewed in
light of the factual circumstances and relevant legal principles involved in a particular
case.’” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001) (quoting State v. Moore, 6
S.W.3d 235, 242 (Tenn. 1999)). To find an abuse of discretion, the record must be void of
any substantial evidence that would support the trial court’s decision. Id. at 554-55; State
v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398 (Tenn.
Crim. App. 1980). The reviewing court should uphold the sentence “so long as it is within
the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Bise, 380 S.W.3d at
709-10. So long as the trial court sentences within the appropriate range and properly
applies the purposes and principles of the Sentencing Act, its decision will be granted a
presumption of reasonableness. Id. at 707.

       The misapplication of an enhancement or mitigating factor does not remove the
presumption of reasonableness from a trial court’s sentencing decision. Id. A reviewing
court should not invalidate a sentence on this basis unless the trial court wholly departed
from the principles of the Sentencing Act. Id. So long as there are other reasons
consistent with the purpose and principles of sentencing, a sentence within the appropriate
range should be upheld. Id.

       In determining the proper sentence, the trial court must consider: (1) the evidence, if
any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code Annotated
sections 40-35-113 and -114; (6) any statistical information provided by the administrative
office of the courts as to sentencing practices for similar offenses in Tennessee; and (7) any
statement the defendant made in the defendant’s own behalf about sentencing. See T.C.A.
§ 40-35-210 (2019); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001). The
trial court must also consider the potential or lack of potential for rehabilitation or
treatment of the defendant in determining the sentence alternative or length of a term to be
imposed. T.C.A. § 40-35-103 (2019).

       We conclude that the trial court properly sentenced the Defendant. The trial court
considered the relevant principles and sentenced the Defendant to a within range sentence.
Relevant to enhancement factor (1), the trial court relied on the Defendant’s criminal
history of drug use and dealing drugs. The trial court did note that the Defendant brought
a weapon to a drug deal, which was an element of aggravated robbery in this case. The
                                              5
weapon was not the sole basis for the trial court’s application of factor (1). The trial court
correctly considered the Defendant’s prior involvement with illegal drugs. Based on the
Defendant’s pre-sentence report, we conclude that the evidence supports the trial court’s
application of this enhancement factor. We agree with the Defendant that the trial court
inappropriately applied enhancement factor (3) on the basis that there was one named
victim of each of the aggravated assault and aggravated burglary charges; however, we
note that “the application of a single enhancement factor is sufficient to justify the
imposition of the maximum sentence in the range.” State v. James Moore, No.
W2015-01483-CCA-R3-CD, 2016 WL 7654955, at *5 (Tenn. Crim. App., at Jackson,
Aug. 23, 2016), no Tenn. R. App. P. 11 filed. As such, the appropriate application of
enhancement factor (1) was sufficient to enhance the Defendant’s sentence. The
Defendant is not entitled to relief on this issue.

                                      III. Conclusion

       After a thorough review of the record and relevant authorities, we affirm the trial
court’s judgments.


                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                              6